Citation Nr: 0937479	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  03-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to service connection for the residuals of 
amputation of the right foot.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to December 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  In June 2005, the Veteran testified at a Travel 
Board hearing before the undersigned.  In October 2004, the 
Board remanded this case.  


FINDING OF FACT

Residuals of amputation of the right foot are not 
attributable to service.  


CONCLUSION OF LAW

Service connection for residuals of amputation of the right 
foot is not warranted.  38 U.S.C.A. §§ 1101, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in April and May 2003.  Thereafter, 
additional notices were sent in October 2005 and July 2006.  
Cumulatively, the VCAA letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
and post-service private medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  In addition, a VA 
medical expert opinion was obtained.  38 C.F.R. 
§ 3.159(c)(4).  This medical opinion is adequate since it was 
rendered by a specialist, was based on a full review of the 
records, and included complete rationale.  The records 
satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

While the Veteran is competent to report that he had 
Athlete's foot during and after service and that he had his 
foot amputated after service, the VA medical expert opinion 
addressed below is more probative that the Veteran's opinion 
since the issue at hand, whether the Athlete's foot led to 
the amputation, does not involve a simple medical assessment, 
but rather requires a complex medical assessment with regard 
to etiology.  See Jandreau; see also Woehlaert.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that on the May 1955 
enlistment examination, the Veteran was noted to have grade 
II pes planus without arthritis by x-ray; and a small cystic 
area in the medial base of the distal phalanx of the right 
great toe with a small defect in the articular surface that 
was probably a fibrous or cartilage inclusion.  The service 
treatment records reflect further that the Veteran reported 
to sick call for treatment of Athlete's feet in August 1955.  
In April 1956, the Veteran was seen on sick call for 
treatment of Athlete's foot with a thick, hypertrophic 
lesion.  On the December 1958 separation examination, the 
Veteran's skin was normal.  

Thereafter, in a subsequent March 1959 examination, the skin 
was again normal.  On a July 1962 active duty for training 
examination, the skin was normal.  On a June 1963 
examination, the skin was normal.  

Post-service, the Veteran indicated that he did not seek 
treatment until 1983 for his skin disorder of feet.  Private 
medical records from March 1983 to October 1983 document 
treatment for Athlete's foot, severe dermatitis, hematomas, 
skin infections, necrotic tissue, ulcers, dyshidrosis, and 
tinea pedis with "id reaction."  

In June 1998, the Veteran underwent a below-the-knee 
amputation on the right side after the Veteran had been 
treated for osteomyelitis and cellulitis of the right foot as 
well as ischemic and purulent gangrene in the right lower 
extremity with two failed attempts at revascularization.  The 
report of hospitalization indicates that on evaluation at St. 
Joseph Mercy Hospital, the Veteran underwent vascular flow 
studies which determined impaired circulation to the 
Veteran's right leg.  He underwent right femoral distal 
bypass surgery on June 10, 1998.  However, the graft occluded 
within a day or two following the surgery.  The Veteran had a 
subsequent vascular study which demonstrated occlusion of the 
saphenous vein graft per the angiography performed on June 
12, 1998.  On June 13, 1998, the Veteran underwent revision 
of the previous bypass graft.  The graft was re-occluded on 
June 14, 1998.  At the time, a decision was made to pursue 
alternate management in light of the inability to provide 
adequate circulation to the distal leg, and the Veteran 
underwent a right below-the-knee amputation on June 17, 1998.  

On July 3, 1998, the Veteran underwent debridement of an open 
necrotic wound of the right thigh.  On July 8, 1998, the 
Veteran was seen for debridement of an infected below-the-
knee amputation site.  On July 16, 1998, the Veteran 
underwent a right above-the-knee amputation.  The post-
operative diagnoses included non-healing right below-the-knee 
amputation; exogenous obesity; peripheral arterial occlusive 
disease; and cellulitis of the stump.  

Because this case presented complex medical questions and 
since the Board is precluded from reaching its own 
unsubstantiated medical conclusions, the Board referred this 
case for a VA medical expert opinion.  See Jones v. Principi, 
16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Board requested a medical assessment as to the following 
inquiry:

After a complete review of the claims file, please 
opine as to whether it is more likely than not, less 
likely than not, or at least as likely as not, that 
post-service skin disorders of the feet, and the need 
for a right foot amputation in June 1998, are 
etiologically related to service, to include the 
August 1955 and April 1956 sick call treatments for 
Athlete's foot.  A rationale should be provided.  

In July 2009, the medical assessment was completed by a VA 
physician with a specialty in thoracic and vascular surgery.  
The VA expert summarized the medical record and then reviewed 
the Board's inquiry.  The VA expert stated that the Veteran 
did have documented Athlete's foot in 1955 and 1956 while in 
service.  Subsequent examinations 8 years later revealed 
normal skin.  The Veteran was treated again for a severe case 
of Athlete's foot with id reaction in 1983, some 27 years 
after his last episode in service.  In 1998, 15 years later, 
the Veteran was seen for cellulitis and ischemic gangrene.  
The Veteran had a history of angina, a family history of 
peripheral vascular disease, and was a smoker.  This problem 
was one related to arterial occlusive disease, for which he 
had several risk factors, and was not related to his earlier 
skin disease.  The VA expert indicated that it was quite 
pertinent to note that the cultures of the foot grew bacteria 
(staphylococcus and proteus) and a specific fungal culture 
from June 5, 1998 had no growth.  The VA expert opined that 
in no way could this be considered a complication of 
Athlete's foot.  The examiner concluded that the Veteran's 
peripheral vascular disease and subsequent amputation were 
not related to the Veteran's Athlete's foot problem in 
service.

The Board attaches significant probative value to the VA 
expert opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).  The Board finds that the VA 
medical expert's opinion is more probative than the Veteran's 
allegations, to the extent that they are competent.  The 
Veteran is competent to report the observations regarding his 
feet, the symptoms, as well as the diagnosis that he was 
provided, but the cause of the right foot amputation is a 
complex medical assessment and his unsupported assertions are 
less probative than the VA expert opinion in that regard.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

Accordingly, service connection is not warranted for 
residuals of a right foot amputation.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

The preponderance is against the Veteran's claim, and it must 
be denied.


ORDER

Service connection for residuals of a right foot amputation 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


